PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lapinski et al.
Application No. 16/711,268
Filed: 11 Dec 2019
For: SYSTEMS AND METHODS FOR AUTOMATIC SYNCHRONIZATION OF CONTENT BETWEEN A PLAYER SYSTEM AND A LISTENER SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the renewed petition to revive under 37 CFR 1.137(b), which is being treated under the unintentional provisions of 37 CFR 1.137(a)1, filed 06 December 2021.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid, as required by the Notice Requiring Inventor’s Oath or Declaration 26 April 2021.  Accordingly, the date of abandonment of this application is 15 July 2021.  A Notice of Abandonment was mailed 19 July 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of the required declarations;
(2) the petition fee of $1050;  and  
(3) a statement of unintentional delay.  

A review of the record indicates the request under 37 CFR 1.48 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt and Notice of Acceptance of Request under 37 CFR 1.48(f) were mailed on 09 December 2021, these documents were mailed prematurely.  With the filing of the instant petition under 37 CFR 1.137 filed on 06 December 2021, the petition under 37 CFR 1.48 filed on 06 December 2021, became grantable and is accepted nunc pro tunc.

Telephone inquiries concerning this matter should be directed to the undersigned at (571) 272-6735.  

The petition to withdraw from issue is being forwarded to the appropriate Deciding Official for processing.


/Diane C. Goodwyn /
Diane C. Goodwyn
Paralegal Specialist, OPET 






    
        
            
    

    
        1 Effective December 18, 2013, the provisions under 37 CFR 1.137(b) to revive an unintentionally abandoned application were removed and replaced with provisions to revive an unintentionally abandoned application under 37 CFR 1.137(a).